Citation Nr: 1146843	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  94-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to increased apportionment of the Veteran's compensation benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs

Veteran represented by: 	Disabled American Veterans (DAV)


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from November 1966 to November 1969.

The appellant is the Veteran's estranged spouse.  She received an apportionment of the Veteran's compensation benefits beginning July 1, 1987, based on the Veteran's ineligibility to receive his full disability compensation award during his incarceration, which began in December 1984 and ended in October 1992.  That apportionment was terminated by an April 1993 decision.

This matter comes before the Board of Veterans' Appeals (Board) from a special apportionment decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which awarded an apportionment of the Veteran's compensation benefits on behalf of the appellant in the amount of $82 a month.  The amount of the apportionment was equal to the amount that the Veteran received from VA as additional compensation on the basis of having a dependent spouse.  (It appears the appellant and the Veteran have been separated, but not divorced, for many years.)  The Veteran did not express disagreement with the RO's apportionment  decision, but the appellant expressed disagreement and requested an increase in the apportioned amount.

In an October 1996 decision, the Board denied the appellant's claim for an increased apportionment of the Veteran's compensation.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the appellant's then-attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a May 1998 Order, the Court granted the motion, vacated the Board's October 1996 decision, and remanded this case to the Board for readjudication.

The Board subsequently remanded the claim for additional development in September 1998 and July 2000.  In a June 2006 special apportionment decision, the RO increased the appellant's apportionment incrementally equal to the amount that the Veteran received from VA on the basis of having a dependent spouse.  This left the appellant with an apportionment of $121 a month effective December 1, 2005.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant and the Veteran when further action is required.

REMAND

A claim for an apportionment of a veteran's disability benefits is a "simultaneously contested claim," which  refers to any situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2011).  Under 38 C.F.R. § 19.100, any interested party will be specifically notified of the action taken by the RO in a simultaneously contested claim, and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  Under 38 C.F.R. § 19.101, upon the filing of a Notice of Disagreement (NOD) in a simultaneously contested claim, the interested party will be furnished with a copy of the Statement of the Case. (SOC.  Under 38 C.F.R. § 19.102,  when a Substantive Appeal is filed in a simultaneously contested claim, the content of the appeal will be furnished to the other contesting party to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.

This appeal has been complicated by the repeated submissions of conflicting statements by the Veteran and the appellant herein, wherein they have made multiple allegations against each other of inaccurate reporting of their respective income and expense situations.  The Board sympathizes with the difficulty which these arguments and counter arguments have created for the RO in attempting to resolve the dispute over the appropriate amount (if any) of the apportionment.

Pursuant to the VA Adjudication Procedure Manual, an apportionment claim is considered a contested claim.  As such, it is subject to appellate procedures as described in  M21-1MR, Part III, Subpart vi, Chap. 6, Sec. A, Para. 2.  These procedures include a requirement that information and evidence received by the RO from one party must be provided to the other party.

However, the Board's review of the record reflects that there has been inadequate compliance on the part of the RO with the applicable contested claims procedures.  For example, in August 2006 the Veteran and his representative, DAV, were notified of an apportionment decision favorable to the appellant.  The Veteran then filed an NOD in October 2006, and it does not appear that he was provided an SOC.  More recently, the appellant was provided with a Supplemental SOC (SSOC) in December 2009, without a copy being sent to the Veteran.  Most recently, she was sent another SSOC in April 2011, also with no copy being provided to the Veteran.

In addition to the foregoing, the Board observes that the Veteran's representative in this contested claim filed "Contestor's Brief" before the Board in November 2011.  In essence, DAV contends on the Veteran's behalf that the RO's denial of the appellant's apportionment claim was proper, but that there is a pending claim by the Veteran for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), the resolution of which is inextricably intertwined with the appellant's apportionment claim because a decision on TDIU would help resolve the apportionment issue and avoid piecemeal adjudication in this matter (citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)), which has been in dispute since at least 1994, as shown by the docket date.

The Board appreciates DAV's argument, and agrees it does appear that a TDIU claim is pending.  However, the TDIU issue is not a contested claim, and we believe it is not properly before the Board in this apportionment case.  Therefore, the issue of a TDIU for the Veteran is referred to the RO for appropriate action.

Furthermore, we note that, in May 2005, the appellant appointed the Oregon Department of Veterans Affairs (ODVA) as her representative.  The claims folder does not contain a VA Form 646 or an informal hearing presentation from the ODVA.  See 38 C.F.R. § 20.600 (stating that "[a]n appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person").  Furthermore, the ODVA does not have an office at the Board in Washington.  Consequently, the Board finds that a remand is necessary to afford the appellant's representative at the RO an opportunity to review the file and submit a VA Form 646 or any other desired presentation in support of the appellant.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all contested claims procedures have been followed. 

2.  When the Veteran's TDIU claim has been decided, take any development action deemed appropriate and readjudicate the appellant's apportionment claim.

3.  Afford both the appellant's representative (ODVA) and the Veteran's representative (DAV) the opportunity to review the claims file and to submit a VA Form 646 or other appropriate presentation on behalf of the parties as to the apportionment decision.

2.  Thereafter, take any action deemed appropriate and then return the case to the Board.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

